Curia.

The only question is, whether a term for years is embraced by the words of the act. These are lands or tenements, the latter of which is a word of well known signification, importing not only land in which one has an estate of inheritance, or other freehold, but a term for years. This is a chattel real, and distinguishable, for many pur*498poses from a mere personal chattel. Putnam v. Westcott, (19 John. 73,) is one illustration of the distinction. This Court decided in that case, that a term is not to be considered goods or chattels for the purposes of a sale upon an execution, issued out of a Justice’s Court. The party, therefore, has a right to redemption, during the year; but we are of opinion that the right ceases here, and is not carried over to a judgment creditor upon default of the party to redeem, (as it would be if this were a freehold estate,) .by the third section of the act. This section confers no right to redeem upon any one, other than a creditor, who has a judgment which is r lien upon the land sold. A judgment is not a lien on terms for years, but on freehold estates only. This distinction was well established before the 29 Car. 2, (1 R. L. 501, s. 3,) requiring judgments to be docketed in order to affect the purchasers of lands, and has been .kept up ever since. A term is hound, like any other chattel, only by an execution. This Court decided, in Vredenburgh v. Morris, (1 John. Cas. 223,) that a judgment docketed is not a lien on a term for years.
Motion denied.